10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT
United States Attorney
MICHAEL W. REDDING
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

FILED

DEC 0 9 2uiy

CLERK, U.S DIS T®'CT COURT
EASTERN DiS} We CALIFORNIA

BY

 

OOP BIW aN

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,

Vv.

SEARCH OF 2164 BELVEDERE CIRCLE
ROSEVILLE, CA, A 2007 TOYOTA,
CALIFORNIA TAG NO. 5YLE089, VIN:
JTEDP21A470135519; A 2013 TOYOTA,
CALIFORNIA TAG NO. 7BQM866, VIN:
4T1BF1FK7DU228030; and the person of
THANH VIET NGUYEN

 

 

 

 

CASE NO. 2:19-SW-880 DB

|] ORDER TO UNSEAL SEARCH
WARRANT AND SEARCH WARRANT
AFFIDAVIT

The government’s request to unseal the Search Warrant and this case is GRANTED.

Dated: /2 te Uy

 

   

 

 

A
DEBORAH BARNES~
U.S. Magistrate Judge

 
